DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Source Driver for Display Device Detecting Abnormality in Data Receiving Regardless of Configuration of Data Transmitting Side.
Claim Objections
Claim 3 is objected to because of the following informalities:
As per claim 3, the limitation “the switching signal is a used lane number setting signal that sets the number of lanes used by the source driver to receive the serial data signal from the timing controller” should be “the switching signal is a used lane number setting signal that sets a number of lanes used by the source driver to receive the serial data signal from the timing controller”.
Appropriate correction is required.
35 USC 112, Sixth Paragraph Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                               
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As per claims 1 and 4-5, the claim limitation “first data receiving part” (Claims 1 and 4-5), “second data receiving part” (Claims 1 and 4-5) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “part” coupled with functional language “receives a serial data signal via the first transmission line”, “receives the serial data signal output from the selector” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 4-5 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Fig. 3 and paragraph 0046 discloses “first data receiving part” (first lane receiving part 31A) as receives the video data signal VDS transmitted from the timing controller 12 via the first transmission path TLA, receives the frame synchronization signal FS from the timing controller 12 with no disclosure of any adequate structure to perform the claimed function of receives the video data signal transmitted from the timing controller via the first transmission path and receives the frame synchronization signal from the timing controller.
Fig. 3 and paragraph 0047 discloses “second data receiving part” (second lane receiving part 31B) as receives the video data signal VDS transmitted from the timing controller 12 via either the first transmission path TLA or the second transmission path TLB with no disclosure of any adequate structure to perform the claimed function of receives the video data signal transmitted from the timing controller via either the first transmission path or the second transmission path.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “first data receiving part” (Claims 1 and 4-5), “second data receiving part” (Claims 1 and 4-5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the function of receives the video data signal transmitted from the timing controller via the first transmission path, receives the frame synchronization signal from the timing controller, receives the video data signal transmitted from the timing controller via either the first transmission path or the second transmission path. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 20060262065) in view of Weng (US 20100321413). 
As per claim 1, Luo discloses a source driver (Fig. 5, #50) that receives a serial data signal including a series of a plurality of pixel data pieces via a first transmission line (i.e., data line R) and a second transmission line (i.e., data line G; [0022]; [0025]; [0032]-[0033]), and outputs a driving voltage for driving a plurality of pixel parts to a plurality of source lines of a display panel having the plurality of source lines and the plurality of pixel parts connected to the plurality of source lines based on the plurality of pixel data pieces ([0021]-[0022]; where a display panel is inherently present), the source driver (#50) comprising:
a first data receiving part that receives a serial data signal via the first transmission line (i.e., data line R; [0032]-[0034]; where a first data receiving part is inherently present);
a selector that outputs a serial data signal from either the first transmission line (i.e., data line R) or the second transmission line (i.e., data line G) according to a switching signal ([0021]-[0022]; [0033]; where a selector is inherently present);
a second data receiving part that receives the serial data signal output from the selector ([0021]-[0022]; [0033]; where a second data receiving part is inherently present);
a first serial-parallel conversion circuit (#512) that serial-parallel converts the serial data signal received by the first data receiving part and outputs a converted signal as first parallel data ([0025]; [0034]).
However, Luo does not teach a second serial-parallel conversion circuit that serial-parallel converts the serial data signal received by the second data receiving part and outputs a converted signal as second parallel data; and
a comparison circuit that compares the first parallel data with the second parallel data and outputs a comparison result when the selector outputs the serial data signal from the first transmission line.
Weng teaches a second serial-parallel conversion circuit (Fig. 2B, #226) that serial-parallel converts the serial data signal received by the second data receiving part and outputs a converted signal as second parallel data ([0022]); and
a comparison circuit (#246) that compares the first parallel data with the second parallel data and outputs a comparison result when the selector outputs the serial data signal from the first transmission line ([0023]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the source driver of Luo configured according to Weng so as to determine whether the distribution of gray scale levels meets a condition for generating a control signal to disable a high-driving mode of operation (Weng: [0005]).
As per claim 3, Luo in view of Weng discloses the source driver according to claim 1, wherein the serial data signal is received from a timing controller (Luo: Fig. 3, #21) connected via the first transmission line (Luo: i.e., data line R) and the second transmission line (Luo: i.e., data line G; [0021]-[0022]),
the switching signal is a used lane number setting signal that sets the number of lanes used by the source driver to receive the serial data signal from the timing controller (Luo: [0022]), and
the selector outputs a serial data signal from the first transmission line when the number of lanes set by the used lane number setting signal is 1 (Luo: [0022]).
As per claim 4, Luo discloses a display device (Abstract) comprising:
a display panel (i.e., LCD panel) having a plurality of source lines and a plurality of gate lines, and a plurality of pixel parts provided in a matrix at each of intersection parts of the plurality of source lines and the plurality of gate lines ([0003]; [0019]-[0020]; where an LCD panel inherently includes a plurality of source and gate lines, a plurality of pixel parts provided in a matrix at each of intersection parts of the plurality of source and gate lines);
a timing controller (Fig. 3, #21) that outputs a serial data signal including a series of a plurality of pixel data pieces ([0021]-[0022]); and
a source driver (Fig. 5, #50) that receives the serial data signal from the timing controller (#21) via a first transmission line (i.e., data line R) and a second transmission line (i.e., data line G), and outputs a driving voltage for driving the plurality of pixel parts to the plurality of source lines based on the plurality of pixel data pieces ([0021]-[0022]; [0025]; [0032]-[0034]),
wherein the source driver (#50) includes a first data receiving part that receives a serial data signal via the first transmission line (i.e., data line R; [0032]-[0034]; where a first data receiving part is inherently present),
a selector that outputs a serial data signal from either the first transmission line (i.e., data line R) or the second transmission line (i.e., data line G) according to a switching signal ([0021]-[0022]; [0033]; where a selector is inherently present),
a second data receiving part that receives the serial data signal output from the selector ([0021]-[0022]; [0033]; where a second data receiving part is inherently present);
a first serial-parallel conversion circuit (#512) that serial-parallel converts the serial data signal received by the first data receiving part and outputs a converted signal as first parallel data ([0025]; [0034]).
However, Luo does not teach a second serial-parallel conversion circuit that serial-parallel converts the serial data signal received by the second data receiving part and outputs a converted signal as second parallel data, and a comparison circuit that compares the first parallel data with the second parallel data and outputs a comparison result when the selector outputs the serial data signal from the first transmission line.
Weng teaches a second serial-parallel conversion circuit (Fig. 2B, #226) that serial-parallel converts the serial data signal received by the second data receiving part and outputs a converted signal as second parallel data, and a comparison circuit (#246) that compares the first parallel data with the second parallel data and outputs a comparison result when the selector outputs the serial data signal from the first transmission line ([0022]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the source driver of Luo configured according to Weng so as to determine whether the distribution of gray scale levels meets a condition for generating a control signal to disable a high-driving mode of operation (Weng: [0005]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Weng in view of Shimura (US 20090213063).
As per claim 2, Luo in view of Weng discloses the source driver according to claim 1.
However, the prior art of Luo and Weng do not teach the serial data signal includes serial image data composed of a series of a plurality of pixel data pieces and dummy data transmitted following the image data, and
the selector outputs the serial data signal from the first transmission line at a timing at which the dummy data is transmitted.
Shimura teaches the serial data signal includes serial image data composed of a series of a plurality of pixel data pieces (Figs. 9c and 9e, #DT) and dummy data (#28clk) transmitted following the image data ([0082]; [0084]-[0085]), and
the selector outputs the serial data signal from the first transmission line at a timing at which the dummy data (#28clk) is transmitted ([0084]-[0085]; where the first transmission line is inherently present).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the dummy data period disclosed by Shimura to the invention of Luo in view of Weng so that before digital video data signals are serially transmitted, dummy data are transmitted.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a source driver that receives a serial data signal including a series of a plurality of pixel data pieces via a first transmission line and a second transmission line and outputs a driving voltage for driving a plurality of pixel parts to a plurality of source lines of a display panel having the plurality of source lines and the plurality of pixel parts does not teach or fairly suggest the timing controller receives a comparison result of the comparison circuit from the source driver, and detects whether or not an abnormality has occurred in any of the first data receiving part, the second data receiving part, the first serial-parallel conversion circuit, and the second serial-parallel conversion circuit of the source driver based on the comparison result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622